Citation Nr: 0331387	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-07 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.	Entitlement to an increased rating for residuals of a 
burn to the left arm, currently evaluated as 10 percent 
disabling.

2.	Entitlement to a compensable rating for residuals of 
burns to both hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to April 
1946.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision by the RO.


REMAND

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  As part of that notice, VA is required to 
indicate which information and evidence, if any, the claimant 
is required to provide to VA and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
Veterans Claims Assistance Act of 2000 (VCAA) § 3, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§ 5103(a) (West 2002)); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  If 
information or evidence is required of the claimant, he is to 
be given one year to provide it.  See Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003) ("The statute is clearly intended to provide claimants 
with one year to submit the requested evidence.").

In the present case,  the record shows that the RO sent the 
veteran a VCAA notice letter in November 2001, in connection 
with the claims here on appeal.  Among other things, the RO 
directed the veteran to "[s]end the information describing 
additional evidence or the evidence itself to the address at 
the top of this letter within 60 days from the date of this 
letter."  (Emphasis added.)  The reference to a 60-day time 
limit may have been misleading to the veteran.  Consequently, 
and because the Board's regulatory authority to issue VCAA 
letters has been invalidated, see Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), a 
remand is required for corrective action.

A remand is also required so that efforts can be undertaken 
to assist the veteran in obtaining additional evidence 
pertinent to his appeal.  During a Board hearing held at the 
RO in March 2003, the veteran indicated that his private 
physician, Dr Thomas, had examined the burned region of his 
left arm in 2003.  In addition, a VA Health Summary of record 
indicates that the veteran was seen at a VA facility in June 
2002 for "Pain in Limb"-quite possibly a reference to the 
complaints of left arm pain the veteran believes to be 
attributable to the burns he sustained in service.  
Currently, the veteran's claims file contains no clinical 
records from Dr. Thomas dated in 2003.  Indeed, the record 
contains no clinical records at all from Dr. Thomas.  Nor 
does the record contain the clinical report of the veteran's 
June 2002 VA treatment for extremity pain.  On remand, these 
records should be obtained to ensure that the record on 
appeal is as complete as possible.

Finally, the Board notes that the criteria for rating 
disorders of the skin were amended during the pendency of the 
veteran's appeal.  See Schedule for Rating Disabilities; the 
Skin, 67 Fed. Reg. 49590 (July 31, 2002), corrected at 67 
Fed. Reg. 58448 (Sept. 16, 2002).  To date, the veteran has 
not been notified of the new criteria.  Nor has the RO 
considered them in evaluating his claims.  In addition, the 
medical evidence currently of record does not appear to 
contain all of the information necessary to a proper 
evaluation of his claims.  These matters need to be addressed 
on remand.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should issue the veteran and 
his representative a VCAA notice letter in 
connection with the claims on appeal.  
They should be notified of any information 
and medical or lay evidence that is 
necessary to substantiate the claims, 
which information and evidence, if any, 
the claimant is required to provide to VA, 
and which information and evidence, if 
any, VA will attempt to obtain on his 
behalf.  They should be informed that they 
have one year to submit any required 
information and evidence.

2.  As part of the development required by 
the VCAA, the RO should ask the veteran to 
provide information regarding any evidence 
of current or past treatment for the burns 
of his left arm and hands that has not 
already been made part of the record, and 
should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  The RO 
should also make an effort to ensure that 
all relevant records of VA treatment have 
been obtained for review.  In particular, 
the RO should assist the veteran in 
obtaining a complete copy of all relevant 
treatment records from Dr. Thomas, as well 
as a copy of the clinical report of the 
veteran's June 2002 VA treatment for 
extremity pain.  The evidence obtained 
should be associated with the claims file.

3.  After the above development has been 
completed, the RO should arrange to have 
the veteran scheduled for a VA examination 
of his skin.  The examiner should review 
the claims folder in connection with the 
examination.  If the veteran has scars on 
his left arm and/or hands due to burns in 
service, the examiner should measure and 
report the size of the scars; indicate 
whether they are deep (associated with 
underlying soft tissue damage) or 
superficial; whether there is frequent 
loss of the covering of the skin over the 
scar(s); and whether any of the scars are 
tender or painful, poorly nourished, or 
subject to repeated ulceration.  The 
examiner should also indicate whether any 
of the scars are causative of any 
limitation of function, to include any 
decreased strength or mobility in the left 
arm, diminished grip, or numbness.  Any 
such limitation of function should be 
fully described.  With respect to the 
hands, the examiner should further 
indicate whether there is any exfoliation 
and, if so, whether it is slight; whether 
there is any exudation or itching and, if 
so, whether it is intermittent or 
constant; whether there are extensive 
lesions or crusting; whether the condition 
of the skin causes any systemic or nervous 
manifestations; whether systemic treatment 
is required and, if so, the frequency and 
duration of such treatment; and whether 
the area affected represents less than 5, 
more than 5 but less than 20, 20 to 40, or 
more than 40 percent of the entire body or 
the exposed areas of the body.  A complete 
rationale for all opinions should be 
provided.

4.  The RO should then take adjudicatory 
action on the claims here at issue.  In so 
doing, the RO should consider and apply 
the more favorable of the old and new 
rating criteria for skin disorders.  With 
respect to the service-connected 
disability of the veteran's hands, the RO 
should also consider whether "staged" 
ratings are warranted.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  If 
any benefit sought remains denied, the RO 
should furnish the veteran a supplemental 
statement of the case (SSOC).  The SSOC 
should contain, among other things, a 
summary of, and citation to, the new 
rating criteria applicable to his claims.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.
 
This appeal must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs ROs to provide expeditious handling 
of all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


